Citation Nr: 1514608	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  09-42 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), effective January 25, 2008, and in excess of 70 percent, effective January 4, 2011.

2. Entitlement to service connection for a sleep disorder, to include as secondary to PTSD.

3. Entitlement to service connection for bilateral foot numbness, also claimed as peripheral neuropathy, to include as secondary to herbicide exposure.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 

5. Entitlement to service connection for a skin disorder, also claimed as chloracne and stasis dermatitis, to include as secondary to herbicide exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to February 1972.

This matter is on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The issue of entitlement to service connection for ulcers was also denied by the RO in September 2008 and was timely appealed in the January 2009 Notice of Disagreement.  Subsequently, the Statement of the Case, issued in September 2009, denied this issue.  According to the Veteran's Substantive Appeal, dated November 2009, he stated he did not wish to pursue this claim.  Therefore, the claim of entitlement to service connection for ulcers is not on appeal and will not be addressed in this decision.

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claims currently on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a skin condition, also claimed as chloracne and stasis dermatitis, to include as secondary to herbicide exposure, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


FINDINGS OF FACT

1. Prior to December 31, 2009, the credible and probative evidence of record demonstrates that the Veteran's service-connected PTSD is not shown to be manifested by symptomatology most consistent with: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

2. From December 31, 2009, to January 3, 2011, the credible and probative evidence of record demonstrates that the Veteran's service-connected PTSD was manifested by increased symptoms of anxiety, panic, anger, irritation, and frustration; decreased sleep and appetite, dysthymic mood, blunted affect, facial expressions flat or sad, increased rate of speech, and tangential and scattered  thought content and processes; and initiation of medication for sleep/depression; consistent with occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.

3. Since January 4, 2011, the credible and probative evidence of record demonstrates that the Veteran's service-connected PTSD is not shown to be productive of total occupational and social impairment, due to such symptoms as or approximating: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

4. The Veteran does not have an independent diagnosis of a sleep disorder, apart from the nightmares, insomnia, and night sweats that are symptoms of his service-connected PTSD.

5. The Veteran had active service in the Republic of Vietnam during the Vietnam War era, and was presumptively exposed to herbicides therein.

6. Peripheral neuropathy of the lower extremities, characterized by bilateral foot numbness, was not manifest during active service or within one year of service discharge; early-onset peripheral neuropathy is not shown to have appeared within one year of the date of last exposure to an herbicide agent, and peripheral neuropathy is not shown to have developed as a result of an established event, injury, or disease during active service nor otherwise as a result of chemical herbicide exposure in service.


CONCLUSIONS OF LAW

1. Prior to December 31, 2009, the criteria for an initial disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

2. From December 31, 2009, to January 3, 2011, the criteria for an initial disability rating of 70 percent, but no higher, have been met for PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

3. Since January 4, 2011, the criteria for an initial disability rating in excess of 70 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

4. A chronic sleep disorder, a separate ratable entity, is not proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

5. Bilateral foot numbness, claimed as peripheral neuropathy of the lower extremities, was not incurred in or aggravated by military service nor may it be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Regarding the Veteran's claim for increased initial disability evaluations, this claim arises from his disagreement with the initial evaluation following the grant of service connection.  The United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim. 

As for the claims of entitlement to service connection, a letter sent to the Veteran in June 2008 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA incorporated the Veteran's service treatment records into his electronic file.  

The Board recognizes that the Veteran was not afforded a VA examination for his claimed conditions other than PTSD.  However, the Board finds that the Veteran has not been prejudiced as a result of this. 

In this case, no examination is necessary in order to adjudicate the claims because insofar as a theory of direct/presumptive service connection is involved, there is no competent evidence that the Veteran's sleep disorder and bilateral foot numbness may be due to military service.  Therefore, a medical examination would serve no useful purpose in this case, since the requirement of an in-service disease or injury to establish a service connection claim cannot be met upon additional examinations.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.


II. Initial Increased Disability Ratings

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability. Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings. 

With regard to the veteran's request for an increased schedular evaluations, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992). 

Diagnostic Code 9411 provides that PTSD is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders.  38 C.F.R.   § 4.130.  Pertinent to this case, a 30 percent evaluation contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversational normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

However, the symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b). 

Furthermore, the Board is to consider the Global Assessment of Functioning (GAF) scores that have been reported during the rating period for consideration.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members). GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (2014) (incorporating by reference the VA's adoption of the DSM-V, for rating purposes). 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board will first address whether an evaluation in excess of 30 percent disabling is warranted for the Veteran's service-connected PTSD prior to January 4, 2011.

According to the post-service treatment records, in August 2008 the Veteran reported that following his military combat experience he has never been able to get close to anyone and it was late in life he met his wife.  He stated their relationship survives because she allows his distance.  The Veteran stated he is emotionally aloof from his daughters and does not feel comfortable discussing his combat experiences.  

The VA examiner stated the Veteran appears to be a reliable informant who is not exaggerating the severity or frequency of his problems.  The Veteran reported his worst symptom is chronic inability to sleep and awakening thrashing and aggressive.  He does not recall nightmares every night but stated they have been less frequent over time.  He is easily hyperaroused to anger and constantly monitors himself.  He stated he will arise to any physical or other form of fighting but seldom acts because he is able to hold a rigid mind-set.  He has daytime memory of killing but has some gaps in in his memory of Vietnam he cannot retrieve.  These flashbacks and images used to be more vivid.  He is distant and distrustful of relationships with others and has no friends.  He stated he is a referee for several sports and enjoys this activity.  He does not attend church and likes to work alone at his employment.  He does not have a good relationship with his supervisors and has been to the union stewards for assistance.  He avoids emotional thinking, feeling, and intimacy.  He denied history of psychiatric problems, suicidal thoughts, hospitalizations, or counseling. 

A mental status examination revealed the Veteran was guarded but cooperative and appropriate.  His speech and mood were normal.  He stated that he was able to separate issues in his life into positive and negative categories and he chooses to focus on the positive.  The Veteran's thought process was logical and goal-oriented.  He has no psychosis, hallucinations, delusions, or systemic paranoia as opposed to a somewhat guarded approach to others.  He denied any current or past suicidal ideation or behaviors and he denied any plans or thoughts to harm anyone.  His judgment and insight were good and he had intact capacity to manage funds.  The Veteran's GAF score was 55. 

According to a November 2008 VA treatment record, the Veteran was irritable, frustrated, and anxious.  He stated his symptoms increase under pressure.  He still applies skills to deal with his sleep disturbances, irritability, frustrations, anxiety, depression, hypervigilance, startle reactions, avoidance, and social isolation.  The Veteran noted that he struggled in the past more so than he does currently but still has periods of struggle depending on the circumstances and situations that surround him.  He stated he hopes to be positive as soon as possible. 

According to a December 2008 VA treatment record, the Veteran stated he continued to manage and deal with daily stressors and described a good level of understanding and approach to his symptoms as well as the stressors that may be associated with them.  He stated he "managed things pretty well."  He does get frustrated and upset over situations and events but that he has "learned to focus on other things" and/or approach these situations in "maybe appropriate" ways.  He experienced nightmares, night sweats, irritability, frustrations, hypervigilance, depression, and anxiety.  He denied suicidal and homicidal ideations.

In March 2009, the Veteran underwent another VA PTSD examination where he stated he has trouble going to sleep, often awakens from nightmares, and has night sweats, which are moderate and occur two or three times a week.  He is more irritable at work (moderate in severity and occurs several times a week) but has no problems with his family.  The Veteran has not been hospitalized due a psychiatric condition. He has been receiving treatment for PTSD since 2007.  The Veteran stated he has a "really good relationship" with his wife and his two daughters.  He does not socialize with anyone, however.  He stated he officiates softball for adults.  The Veteran does not have a history of assaultiveness or suicide attempts.  

A mental status examination revealed the Veteran did not have impairment of thought process as he was oriented to person, place, time and situation.  He was coherent and controlled in his expression of thought and very credible.  He did not have any impairment of communication.  There were no delusions, hallucinations, inappropriate behaviors, and suicidal or homicidal thoughts.  He was able to maintain his personal hygiene, no memory loss or impairment (both short and long term), and had no obsessive or ritualistic behaviors that interfered with routine activities.  He did not have any irrelevant, illogical, or obscure speech patterns.  There was no evidence of panic attacks, depression/depressed mood, or anxiety.  The Veteran did not have impaired impulse control.  Overall, his main complaint was moderate to severe sleep impairment.  The Veteran's GAF score was 75.

In August 2009, VA treatment records indicate the Veteran had continued concerns with depressive symptoms, irritability, nightmares, sleep disturbance, recurring thoughts/images, and memories of his military service in Vietnam.  He stated he preferred to keep to himself and does not interact well with others in his occupational environment.  He was not suicidal or homicidal.  He was oriented to person, place, time, and situation.  His motor and speech were normal.  The Veteran was cooperative, with fair concentration, good attention, and euthymic affect.  The examiner  was unable to assess the reliability of the Veteran's answers as they were vague "general" words.  The Veteran's insight was limited and thought process was normal.  His short term and long term memory was good.  The Veteran's GAF score was 55.

On December 31, 2009, VA treatment records indicate the Veteran had consistently declined medication for his symptoms but due to a recent incident at work, and subsequent suspension, the Veteran has requested medications.  He reported he was having greater difficulty sleeping, eating, and getting along at home.  He stated his mood is increasingly frustrated and mean over events at work.  This has caused strain on his marriage but the Veteran stated that church and God were helping him.  The examiner noted it was difficult to have the Veteran accurately describe his symptoms as he spoke in circles.  He stated he was not sleeping much and experienced nightmares when he does sleep.  He reported past flashbacks and general mistrust of people, especially those at work.  He denied feelings to direct anger towards his co-workers and denied homicidal and suicidal ideation.  

A mental status examination noted the Veteran was clean and fairly well groomed.  His mood was dysthymic and affect was blunted and sad.  He made minimal eye contact and facial expressions were flat or sad.  His speech was broken and fragmented in nature with slightly increased rate, normal volume, and sad/serious tones.  He was polite but vague and mostly cooperative.  His thought content and processes were tangential and scattered but without delusions, hallucinations, or psychosis.  His insight, judgment, and outlook to the future seemed fair.  The Veteran's GAF score was 50. 

A January 2010 VA treatment record indicated the Veteran was screened for depression where he stated that nearly every day he had little interest or pleasure in doing things; felt down, depressed, or hopeless; had trouble falling or staying asleep; poor appetite or overeating; and felt bad about himself or that he was a failure.  He also felt tired or had little energy and had trouble concentrating for several days.  Furthermore, the Veteran stated these problems made it somewhat difficult for him to do his work, take care of things at home, or get along with other people. 

Later that month, the Veteran was seen in the emergency room at a VA medical center facility where he reported chest pains.  The diagnostic impression was noted as atypical chest pain, most likely related to anxiety.  He was offered Ativan to help with the stress but the Veteran stated he will be alright "with exercise and relaxation techniques."  

In February 2010, the Veteran reported he was not sleeping well and having anxiety during the day.  He reported his mood as fair and not having issues with nightmares or flashbacks.  A mental status examination revealed the Veteran's mood was good, affect was pleasant, eye contact was consistent, and facial expressions seemed appropriate.  His speech was fluent, within normal rate, volume, and tone.  He was polite, conversant and cooperative.  The Veteran's thought content and processes were clear and concise without delusions, hallucinations, or psychosis.  His insight, judgment, and outlook were positive.  There was no homicidal or suicidal ideation.  GAF score was 50. 

Later that month, the Veteran stated he was increasingly irritated, frustrated, worried, and temperamental.  He reported improvement in sleep and appetite but continued to be worried over his employment.  He stated he continued to utilize support of friends and his wife.  He did not have homicidal or suicidal ideation.  His short term memory was fair and long term memory was good.  

In March 2010, the Veteran stated he was back to work and getting along fairly well there, but harbored resentment.  The Veteran's mood was fair and was tolerating his depression fairly well.  He was getting along well with his wife and was sleeping fairly well with occasional nightmares.  Other than at work, he noted no real anger or anxiety.  The Veteran was fairly well-groomed.  His mood was fair and affect was somewhat disdainful.  He made fair eye contact and his facial expressions were appropriate for mood and situation.  His speech was fluent within normal rate, volume, and tone.  His behavior was polite, conversant and cooperative.  His thought content and processes were clear and concise without delusions, hallucinations, or psychosis.  His insight was fair, judgment was sound and his outlook to the future was positive but limited.  There was no suicidal or homicidal ideation.  The Veteran's GAF score was 52. 

In May, June and October 2010, the Veteran continued to complain of sleep difficulties, work-related stresses, irritability and frustration.  He continued to work on having a positive outlook and officiate sporting events.  He had a strong relationship with his family.  The Veteran has consistently stated he did not wish to take medications for his symptoms.  He was alert and oriented times three, thoughts were clear with no evidence of delusions or hallucinations.  The Veteran denied suicidal and homicidal ideation, plan or intent.  Mood was fair and affect was blunted.  Insight was fair, judgment was sound and his outlook to the future was positive but limited.  The GAF scores were 50 and 75. 

Collectively, the aforementioned objective evidence reflects that the Veteran's PTSD symptoms have resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal prior to December 31, 2009).  This is a level of occupational and social impairment consistent with the currently assigned 30 percent disability rating. 

Here, based on the review of the relevant evidence, the Veteran does not demonstrate the majority of the actual symptoms identified in the rating schedule as characteristic of at least the next higher, 50 percent, rating, for the period prior to December 31, 2009. 

The Board notes that the VA treatment records reflect that the Veteran's symptoms primarily consisted of sleep disturbance, irritability, frustration, depression, and hypervigilance.  However, there was no indication that the Veteran's PTSD symptoms moderately compromised his ability to sustain social and work relationships.  Here, the Veteran was assigned GAF scores of 55 and 75.  The Veteran was able to maintain a good relationship with his wife and officiated sports events.  He was consistently alert and oriented; his thought process was intact; there was no evidence of paranoia, delusions, or hallucination; he denied suicidal and homicidal ideation; and his affect was reactive and goal-oriented.  The Board notes that the Veteran has consistently tried to maintain a positive outlook through his struggles.

On December 31, 2009, the Veteran was seen in a VA clinic due to concern about a recent incident at work.  He reported being increasingly irritated, frustrated, worried and temperamental.  He also reported a decrease in sleep and appetite.  He had been suspended from work without pay and was worried about the process and final outcome.  He was feeling frustrated and angry.  Although he was being treated for PTSD, he had never been on medication.  He requested medication and was prescribed Mirtazapine for sleep/depression.  On mental status evaluation, his mood was dysthymic and his affect was blunted and sad.  He made minimal eye contact and his facial expressions were flat or sad.  Speech was broken and fragmented in nature with slightly increased rate.  His thought content and processes were tangential and scattered, but without delusions, hallucinations or psychosis noted.  

As noted earlier, the Veteran was seen in a VA emergency department in January 2010 due to chest pain.  The diagnosis was atypical chest pains, most likely related to anxiety.  It is clear that increased psychiatric symptoms were related to job stress.  The Veteran was suspended from his job as a letter carrier at the post office.  In early February, he complained of the medication not working and was still having difficulty sleeping and experiencing anxiety during the day.  His mood was good and his affect pleasant.  Thereafter, he continued to report being increasingly irritated, frustrated, worried and temperamental.  In mid to late March, he was back at work, but complained of management anger issues.  In May 2010, his affect was dysthymic and sleep was not improved.  He reported continued irritability and frustration.  

Under the circumstances of this case, the Board finds that the Veteran's PTSD symptomatology has not met or approximated the criteria for a 50 percent rating prior to December 31, 2009.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 50 percent, rating are not met, it follows that the criteria for an even higher rating (70 or 100 percent) likewise are not met.  On these facts, the Board determines that the claim for an initial rating in excess of 30 percent for PTSD, prior to December 31, 2009, must be denied.

As of December 31, 2009, however, it is clear that the Veteran's symptoms increased, due to an incident at work and resulting suspension from his job.  Increased irritability, frustration, impaired sleep and dysthymic mood were shown.  Even after he returned to work, his symptoms did not return to the previous base line level.  He had continued problems with impaired sleep and anxiety.  A review of treatment noted during the period beginning December 31, 2009, and continuing thereafter, demonstrated that the Veteran's PTSD is more appropriately rated as 70 percent disabling from this date.  A higher, 100 percent, rating is not warranted, however, because the evidence does not demonstrate total social and occupational impairment at any time.  When the Veteran was able to return to work, a few months later, he was able to do so.  His behavior was not grossly inappropriate, thought process or communication was not grossly impaired, and there were no delusions or hallucinations.  He was able to perform daily activities and there was no disorientation.  His symptoms did not approximate those listed in the criteria for a 100 percent schedular evaluation.  A 70 percent rating is awarded for the period from December 31, 2009, to January 3, 2011.

The next question is whether an evaluation in excess of 70 percent disabling is warranted for the Veteran's service- connected PTSD from January 4, 2011. 

In January 2011, the Veteran was afforded a VA PTSD examination where he reported continuing, ongoing symptoms of PTSD with no periods of remission.  The Veteran stated memories of his military service in Vietnam are always with him.  He avoids people, has sleep disturbances with nightmares several times a week.  The Veteran reported that an exacerbation of his PTSD started in January 2010 with significant problems with management at the post office where he is employed.  He stated he has a dramatic increase in nervousness, feelings of stress and anger, resulting in an emergency room visit in January 2010 with chest pains.  The Veteran reported he lost about three months on the job in the past twelve months due to being wrongly accused by his management.  While PTSD did not cause the loss of time from the job, the loss of time has exacerbated his PTSD.  He feels more paranoid at work and increased nervousness, decreased sleep, more difficulty concentrating, and more difficulty relaxing when away from work.  He still has a good relationship with his wife and children but does not have any other close friends.  He also does some officiating of softball and basketball games.  The Veteran had violent thoughts towards his supervisors who unfairly accused him of wrongdoing but suppresses those feelings.  The Veteran's psychosocial functional status and quality of life had declined since the last examination (August 2008).  He is capable of taking care of his routine responsibilities of self-care and has good family role functioning.  He stated does not socialize with people at work and is the happiest when he is working away from others.  The Veteran reported that he does not have any close personal relationships outside of work and has minimal recreational pursuits. 

The mental status examination revealed the Veteran's thought process was somewhat circumstantial but goal-directed.  There was no evidence of delusions or hallucinations.  The Veteran's eye contact was intermittent.  He had passive suicidal ideation; not seriously when he thinks about his family and faith.  He has had homicidal thoughts towards others, particularly supervisors at work, but stated he would never act on those.  He deals with his anger by isolating himself from others.  He is able to maintain his minimal personal hygiene and basic activities of daily living.  He was alert and oriented to person, place and time.  The Veteran was cooperative, no evidence of significant memory loss, but did have significant anxiety.  He was most likely to have a panic-like feelings at work.  He is able to maintain his impulse control though he does have a lot of feelings of internal anger.  He had increasingly difficult time with sleep since the last examination with increased anxiety.  He has been prescribed medications but does not like to take them and only does so when his symptoms increase in severity.  The Veteran stated he relied on his love and relationship with his family as well as his faith in God to help him cope.  The Veteran's GAF score was 50.

In February 2011, the Veteran reported he was doing fairly well and relying on his family and faith.  He was still employed and still paranoid.  It was noted that his mood was unchanged and otherwise tolerating his depression well enough.  He was still having problems with his sleep and had minimal to moderate issues with anger and anxiety due to his frustrations with his job.  He denied suicidal thoughts, plans or intent.  

A mental status examination revealed he was clean and well groomed in appearance.  The Veteran's mood was euthymic and his affect blunted, he made fair eye contact, and his facial expressions were congruent for mood.  His speech was fluent with pressured rate, normal volume, and tone.  His behavior was polite, reserved, and cooperative, and his insight, judgment, and outlook to the future were sound and mostly positive.  The Veteran's GAF score was 52.

Similar findings were noted in March and May 2011.  The Veteran's GAF score during this time ranged from 48 to 54.

In June 2011, the Veteran continued to report disturbed sleep and anxiety.  He was depressed due to his employment situation.  He reported ongoing stress with disturbed sleep and memories of his Vietnam experiences.  The Veteran had good personal hygiene with good short term memory and fair long term memory.  The Veteran was alert and oriented times four, with clear thoughts and no evidence of delusions or hallucinations.

In September 2011, the Veteran reported his mood was "in general, antsy."  He stated his manager at his employment created a tense situation but that he gets along well with his co-workers otherwise.  He denied suicidal and homicidal ideation, concentration was good, and motivation was "okay."  The Veteran denied feelings of guilt, auditory and visual hallucinations, manic symptoms, or PTSD symptoms.  He did report some hopelessness in regard to his job situation.  The Veteran stated his wife kept him busy and his participation in sports and officiating softball.  

The Veteran was alert and oriented times three, normal speech and eye contact, he had appropriate facial expression, normal motor activity, and affect was congruent with mood (guarded and anxious, irritable, mostly cooperative.  The Veteran's thought process was logical and goal-directed, and thought content included no hallucinations, paranoia, delusions, obsessions, or compulsions.  He had moderate judgement and impulse control.  The Veteran's GAF score was 54.

The Veteran reported similar symptoms in March and July 2012.  The Veteran's GAF score was 54.   

In April 2012, a VA PTSD examination was conducted where the Veteran's PTSD diagnosis was confirmed and a GAF score of 45 was noted.  The Veteran's level of occupational and social impairment was described as having deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.

In August 2012, the Veteran he was handling his work stress better by changing his attitude and "moving forward."  His GAF score was 55. 

In October 2012, the Veteran stated a bike accident with a car resulted in the amputation of part of his left foot.  He stated he tried to focus his thoughts on the positive; otherwise, he fears he will become too angry about his situation.  His GAF score was 53. 

According to a November 2012 VA treatment record, the Veteran stated he is feeling "about the same" although he reported increased nightmares.  The Veteran stated he was coping and trying to "keep things simple" to avoid triggering anger.  The Veteran's GAF score was 55. 

In another November 2012 VA treatment record, the Veteran stated "everything gone downhill" with his mood and that his concentration and motivation were poor.  He reported depressed mood; anxiety; irritability; feelings of helplessness and hopelessness; crying spells; passive suicidal ideation and thoughts of self harm but denied plan and intent.  He reported flashbacks, hypervigilance, paranoia, nightmares, increased startle response, and irritability.  The Veteran had logical and goal-directed thought process and no hallucinations, delusions, obsessions or compulsions.  The Veteran's insight and judgment were moderate.  His GAF score was 50. 

In May 2013, another VA PTSD examination was conducted where the Veteran's PTSD diagnosis was confirmed with a GAF score 56.  The Veteran had not been able to work as a letter carrier for the United States Post Office in eight months, due to surgery on his foot.  Although medically cleared to work for four hours per day, his supervisor would not let him return to work until he could work a full eight hour day.  The Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran exhibited significant paranoia and was abnormally concerned with rules and others' compliance with rules.  He was still gainfully employed however and continued to do well at his current job as his social interaction was limited and superficial and the job was organized with clear expectations.  The  Veteran continued to experience depressed mood; anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; flattened affect; speech was intermittently illogical, obscure or irrelevant; disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships. 

In light of the evidence outlined above, the preponderance of the above evidence demonstrates that the Veteran is not entitled to the maximum disability evaluation of 100 percent at any point since January 4, 2011.  As already noted, a 100 percent disability rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130. 

The medical evidence of record establishes that the Veteran suffers from occupational and social impairment with deficiencies in areas such as work, family relations, judgment, thinking, and mood, rather than concluding that the Veteran suffered from total occupational and social impairment.  Occupational and social impairment with deficiencies in many areas of life is reflected by a 70 percent disability evaluation.  Id.  A 100 percent disability evaluation, on the other hand, requires total occupational and social impairment.  Id.  While the record clearly reflects social and occupational impairment in this case, the Veteran reported that he does still maintain a good relationship with his wife and children.  He is also able to attend church and hold a superficial relationship with his co-workers.  This demonstrates that the Veteran does not suffer from total social impairment. 

The Veteran's thought processes were coherent with no delusions or hallucinations. In fact, the Veteran has always denied hallucinations or delusions.  Likewise, the Veteran has routinely been found to be oriented in all spheres, and there is no evidence of memory loss so severe that the Veteran forgets his own name. 

The Board has also considered whether the Veteran is a persistent danger to himself or others however, it does not find that PTSD has resulted in a persistent danger of the Veteran hurting himself or others.  There is no evidence the Veteran had homicidal or suicidal ideation.  Therefore, the preponderance of the evidence of record demonstrates that the Veteran is not a persistent danger to himself or others. 

Finally, the evidence of record demonstrates that the Veteran does not suffer from an intermittent inability to perform his daily activities and maintain minimal personal hygiene. 

In reaching the above conclusions, the Board is not suggesting that the Veteran does not suffer from significant occupational and social impairment.  However, the 70 percent disability evaluation is meant to compensate the Veteran for such symptomatology, to include an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  As such, the Veteran's symptomatology is more appropriately represented by the current 70 percent disability evaluation, rather than the highest available rating of 100 percent. 

The above conclusions are also supported by the GAF scores of record.  A review of the evidence of record reflects that the Veteran has been afforded GAF scores as low as 50 during this period which is reflecting moderate to severe symptoms.  A 70 percent disability evaluation encompasses the above criteria, as it is meant to compensate a veteran for occupational and social impairment with deficiencies in most areas due to symptoms of PTSD. 

In sum, the evidence of record supports the conclusion that the Veteran is not entitled to a 100 percent disability rating during any time since January 4, 2011. 

Extraschedular Consideration 

The Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2014), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Further, there is no evidence of marked interference with employment, frequent periods of hospitalization, or any other factor that would render inappropriate the application of regular rating standards.  A higher rating or ratings are provided for greater levels of impairment.  His disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted. 

For all the foregoing reasons, the Veteran's claim for entitlement to an initial increased disability rating for PTSD, in excess of 30 percent prior to December 31, 2009, and in excess of 70 percent, effective December 31, 2009, must be denied.  An increased rating of 70 percent from December 31, 2009, to January 3, 2011, is granted herein.  The Board has also considered additional staged ratings, under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted other than as granted herein.  The Veteran may always file a new claim for an increased rating should the disability increase in severity in the future.  However, since the preponderance of the evidence is against this claim (other than for an increase to 70 percent from December 31, 2009, to January 3, 2011), the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Service Connection

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a). 

Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  With regard to the matter of establishing service connection for a disability on a secondary basis, the Court has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a non-service-connected disability is proximately due to or the result of a service-connected condition, such claimant shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b). 

When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  As such the Board will address the Veteran's claims for service connection on both direct and secondary bases where appropriate.

Additionally, service connection may be established on a presumptive basis for a disability resulting from exposure to an herbicide agent.  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. §§ 3.307(a)(6)(iii); VAOPGCPREC 7-93 (1993), 59 Fed. Reg. 4752 (1994).  Here, the Veteran's personnel records confirm Vietnam service.

As to presumptive service connection, certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) ; 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R.  § 3.307(a)(6)(ii).  Those diseases include AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchi, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), ischemic heart disease, Parkinson's disease, and all chronic B cell leukemias.  38 C.F.R. § 3.309(e) (2014). 

Notwithstanding the provisions relating to presumptive service connection, a veteran may establish service connection for a disability with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2014).

The United States Court of Appeals for the Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not always accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Sleep disorder, to include as secondary to PTSD

The Veteran claims that he has a sleep disorder related to his military service, to include as secondary to service-connected PTSD.

The Veteran's in-service treatment records are absent of any complaints, treatment, or diagnosis of a sleep disorder.

Again, the Veteran has consistently attributed his impaired sleep to his PTSD, as shown in VA treatment records and discussed by the Board above.  The Veteran's impaired sleep has been consistently attributed to his PTSD by the treating VA medical care providers.  As to evidence of a current disability, it is clear that the Veteran has consistently reported sleep disturbances including insomnia, nightmares, and night sweats.  VA treatment records indicate the Veteran has been treated for such symptoms through the course of his treatment for PTSD through counseling and medications. 

The record does not indicate, nor does the Veteran allege, that he has a diagnosis for any other sleep disorders such as obstructive sleep apnea.  Therefore, there is no indication of pathology, disease, residuals of injury or diagnoses.  In the absence of disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As noted above, the Veteran's chronic sleep impairment is clearly attributed to and a symptom of his service-connected PTSD.  

Here, the Board notes that the September 2008 rating decision granting service connection for PTSD, and the January 2011 rating decision increasing the Veteran's disability rating to 70 percent clearly acknowledged the Veteran's chronic sleep impairment.  The RO assigned a 70 percent evaluation, in part, based on the Veteran's reports of nightmares and chronic impaired sleep.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130; Diagnostic Code 9411 (2014). 

The Board finds that the regulation regarding "pyramiding" is implicated here as the evaluation of the same disability/symptoms under different diagnoses is to be avoided.  See 38 U.S.C.A. § 1155 (West 2014); C.F.R. § 4.14 (2014). 

Therefore, service connection for a sleep disorder as a separate, ratable entity is not warranted.  

Bilateral foot numbness 

As stated above, service connection for organic disease of the nervous system, such as peripheral neuropathy, may be established based on a legal "presumption" by showing that such disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307, 3.309.

VA regulations provide that certain disorders, including early-onset peripheral neuropathy, associated with herbicide agent exposure in service, may be presumed service connected.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

The Veteran contends that he has peripheral neuropathy of his feet as a result of chemical herbicide exposure during active service in the Republic of Vietnam.  Again, the Board notes his exposure to herbicides during service in Vietnam is conceded. 

The Veteran's service treatment records are negative for complaint, diagnosis, or treatment for neurologic symptoms.  In the Report of Medical History of the Veteran's induction examination, dated January 1970, the Veteran stated he had foot trouble but there was no indication of an ongoing disability.  A notation was made by the physician of left ankle, no sequelae.  The Report of Medical Examination, also dated January 1970, determined the Veteran's feet and lower extremities were normal.  Physical inspection in July 1970 disclosed no additional defects.  In addition, the Veteran's separation examination in January 1972 revealed a normal clinical neurologic evaluation as well as of the feet and lower extremities. 

It is clear from the evidence of record that the Veteran has been diagnosed with peripheral neuropathy of the lower extremities.  The Veteran has also consistently complained of numbness and tingling in his feet. 

As noted above, herbicide exposure presumptive diseases include, among others, early-onset peripheral neuropathy.  In general, for service connection to be granted for most of the presumed diseases, they must be manifested to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.309(e) ; 75 Fed. Reg. 53,202 (August 31, 2010).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996).  A list of specific conditions not having a positive association was recently published by the Secretary.  See Notice, 75 Fed. Reg. 81,332 (December 27, 2010).

The Board notes that 38 C.F.R. § 3.309(e) previously listed "acute and subacute peripheral neuropathy" as an enumerated disease and stated that this meant transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents.  See 78 Fed. Reg. 54,763 , Disease Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy.  The amendments implement a decision by the Secretary to clarify and expand the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents and to ensure compliance with court orders from the class action litigation of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991).  In the National Academy of Sciences ' (NAS) report Veterans and Agent Orange: Update 2010, NAS concluded that early onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  The NAS also reaffirmed the conclusion in its prior reports that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy. 

Therefore, VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had stated that, in order for the presumption to apply, the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, early-onset peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  These amendments apply to claims received by VA on or after September 6, 2013 and to claims pending before VA on that date.

Based upon the evidence of record, the Board finds a peripheral neuropathy disability to the bilateral feet was not manifest during active service or within one year of service discharge, early-onset peripheral neuropathy is not shown to have appeared within one year of the last date of exposure to an herbicide agent, and a peripheral neuropathy disability is not shown to have developed as a result of an established event, injury, or disease during active service or otherwise as a result of chemical herbicide exposure in service.  As stated, the Veteran's exposure to certain chemical herbicides during service in Vietnam is conceded.  There is also no opinion of record that there is an etiological link between his peripheral neuropathy and his military service. 

The only evidence of record in support of the Veteran's claim consists of his own lay statements.  The Board acknowledges the Veteran's contentions that the numbness in his feet is related to his military service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness is competent to prove that claimant exhibited certain symptoms at particular time following service).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, etiology of the Veteran's peripheral neuropathy, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons not competent to diagnose cancer).

The Board finds the preponderance of the evidence is against the claim for entitlement to service connection for bilateral foot numbness, also claimed as peripheral neuropathy, claimed as due to exposure to chemical herbicides.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD prior to December 31, 2009, is denied.  

An increased initial rating of 70 percent, but no higher, is granted for PTSD from December 31, 2009, to January 3, 2011, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to an initial rating in excess of 70 percent for PTSD since January 4, 2011, is denied.  

Entitlement to service connection for a sleep disorder, to include as secondary to PTSD, is denied.

Entitlement to service connection for bilateral foot numbness, also claimed as peripheral neuropathy, to include as secondary to herbicide exposure, is denied.


REMAND

A remand is required in this matter.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  The VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

The Veteran has claimed that his skin disorder is related to his military service, namely herbicide exposure while serving in Vietnam.

As stated above, the Veteran served in the Republic of Vietnam during the Vietnam War era, and, as such, he was presumptively exposed to herbicides therein.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(i).  Further, certain skin conditions such as chloracne or other acneform diseases consistent with chloracne, are presumptively associated with herbicide exposure.  38 C.F.R. § 3.309(e).

The Board notes, however, that a review of the records does not specifically show the Veteran's skin disorder was diagnosed as chloracne or an acneform disease consistent with chloracne.  

There is, however, evidence within the record that the Veteran has been diagnosed with, and treated for, stasis dermatitis.  In a September 2008 statement, the Veteran stated he has had a constant itching sensation ever since his separation from military service. 

Statis dermatitis is not among the disease presumed associated with herbicide exposure.  However, given the Veteran's lay statement that it has continued since his military service, the agency of original jurisdiction should obtain a VA examination and medical opinion regarding the nature and etiology of this disorder.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Finally, with respect to the Veteran's claim for a TDIU rating, the Board finds that this claim is inextricably intertwined with his pending claim for service connection.  The TDIU claim cannot be reviewed while this pending claim remains unresolved.  Thus, adjudication of the TDIU claim must be held in abeyance pending further development of the Veteran's claim for service connection. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Copies of updated treatment records should be obtained and added to the record.

2. After obtaining any identified and outstanding records, the Veteran should be afforded a VA examination with an appropriate VA examiner to determine the nature and etiology of any current skin disorder, to include stasis dermatitis.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The VA examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

The VA examiner should identify any current skin disorder present, including stasis dermatitis.  The VA examiner should then opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any skin disorder manifested during or is otherwise related to the Veteran's military service, to include herbicide exposure therein. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the VA examiner should provide a fully reasoned explanation.

A clear rationale for the requested opinion shall be provided.  If the VA examiner cannot provide an opinion without resorting to mere speculation, he/she shall provide a complete explanation stating why this is so.  In so doing, the VA examiner shall explain whether the inability to provide an opinion is the result of a need for additional information or that he/she has exhausted the limits of current medical knowledge in providing an answer to the particular question.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims for service connection for a skin disorder, also claimed as chloracne and stasis dermatitis, to include as secondary to herbicide exposure, and TDIU must be readjudicated.  If either claim is not granted in full, a supplemental statement of the case must be provided to the Veteran and his representative, an adequate opportunity to respond must be provided, and the appeal must thereafter be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


